DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  “degree” should be ––degrees––.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al (WO 2015197276), hereinafter Stein, in view of Wu (U.S. Patent No. 7661339).
claim 1, Stein teaches a ratchet socket comprising 
a main body (1, see fig. 1), and an outer periphery of the main body having ratchet teeth formed in an endless circular pattern to form the main body with a polygonal cross section (teeth 7, see fig. 2); 
a flange formed at an end of the main body (flange 8, see fig. 1), and 
the main body comprising a hexagonal inner periphery (opening 10) to form six internal angles and six inner edges, and the internal angles and the inner edges alternately arranged at positions corresponding to the ratchet teeth at the outer periphery of the main body (see fig. 2);
Stein does not teach each of the inner edges having an engaging portion at a middle portion thereof, and each of the inner edges comprising two abutting portions at two sides of the engaging portion between the engaging portion and each of two adjacent internal angles; each of two recess portions formed between the engaging portion and the abutting portion to form two engaging teeth on two lateral edges of the engaging portion; and each of the internal angles curved to form an inclined surface between the abutting portion and the adjacent internal angle.
However, Wu teaches a ratchet socket with 
six internal angles and six inner edges wherein each of the inner edges has an engaging portion at a middle portion thereof (contact portion 45a), and 
each of the inner edges comprising two abutting portions at two sides of the engaging portion between the engaging portion and each of two adjacent internal angles (extension areas 44a); 
each of two recess portions formed between the engaging portion and the abutting portion to form two engaging teeth on two lateral edges of the engaging portion (notches 46); and 
each of the internal angles curved to form an inclined surface between the abutting portion and the adjacent internal angle (yielding area 48a, see Wu fig. 7 and fig. 7A).


Regarding claim 2, Stein in view of Wu teaches the ratchet socket of claim 1, wherein each of the engaging portions and two adjacent abutting portions at two sides of the engaging portion, which are on the same edge of the inner periphery of the main body, are formed on the same plane (see Wu fig. 7a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stein and Wu as applied to claim 1 above, and further in view of Eggert et al (U.S. Patent No. 9718170), hereinafter Eggert.
Regarding claim 3, Stein in view of Wu teaches the ratchet socket of claim 1, wherein the abutting portion and each of two adjacent inclined surfaces, which are on the same edge of the inner periphery of the main body, are not on the same plane (see Wu fig. 7a), but does not teach that the inclination angle is between 3 and 5 degrees.
However, Eggert teaches a hex socket with an inclined surface having an inclination angle of 4 degrees (see Eggert fig. 1a and col. 4 lines 20-25). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Eggert with the teachings of Stein and Wu, as Wu teaches an inclined surface protrusion but does not offer any guidance as to the inclination angle. Eggert provides such guidance.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stein and Wu as applied to claim 1 above, and further in view of Chen (U.S. Patent No. 9757844).
claim 4, Stein in view of Wu teaches the ratchet socket of claim 1, but does not teach that each of the ratchet teeth has a triangle cross section comprises a first side wall and a second side wall, and each of included angles on the top of the triangle between the first side wall and the second side wall are the same; the length of the first side wall is longer than that of the second side wall, and for three consecutive ratchet teeth on the same side of the main body, the first side wall of the first ratchet tooth and the second side wall of the third ratchet tooth are not on the same plane with an inclination angle.
However, Chen teaches a wrench socket with ratchet teeth wherein each of the ratchet teeth has a triangle cross section comprises a first side wall and a second side wall, and each of included angles on the top of the triangle between the first side wall and the second side wall are the same; the length of the first side wall is longer than that of the second side wall, and for three consecutive ratchet teeth on the same side of the main body, the first side wall of the first ratchet tooth and the second side wall of the third ratchet tooth are not on the same plane with an inclination angle (angled triangular teeth, see Chen fig. 4). 
Such teeth as taught by Chen are well known in the ratchet art and it would have been obvious to a person having ordinary skill in the art to simply substitute the angled teeth of Chen with the non-angled teeth of Stein and Wu, with such a substitution leading to predictable results.

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 teaches that an inclination angle between sides of three consecutive teeth on the same side of the body .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doroslavac et al. (U.S. PGPUB 2017/0252905), Chen (U.S. PGPUB 2016/0288300), Taylor (U.S. PGPUB 2010/0275738), Hsieh (U.S. PGPUB 2009/0235788), Hsieh (U.S. PGPUB 2009/0007732) , Lee (U.S. PGPUB 2008/0245195), Hsieh (U.S. PGPUB 2008/0006126), Lee (U.S. Patent No. 10596685) , Chang (U.S. Patent No. 10144118), Doroslavac et al.(U.S. Patent No. 9687968), Hsu (U.S. Patent No. 9168643), Hsieh (U.S. Patent No. 8869660), Hsieh (U.S. Patent No. 8056449), Hsieh (U.S. Patent No. 7168347), and Hsieh (U.S. Patent No. 5832792) teach various socket designs
Cheng (U.S. PGPUB 2008/0307931), Wolfe et al. (U.S. PGPUB 2004/0089106), Huang (U.S. Patent No. 9522457), Cheng (U.S. Patent No. 7024967), Hsien (U.S. Patent No. 6668686), Rogers et al. (U.S. Patent No. 4836067), and Waterval (U.S. Patent No. 2651230) teach various sockets with external ratchet teeth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723